 



Exhibit 10.1
FIRST AMENDMENT
to the
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
      This FIRST AMENDMENT (this “Amendment”) dated as of September 4, 2007, is
among (a) THE TIMBERLAND COMPANY, a Delaware corporation (the “Borrower”),
(b) the lending institutions listed on the signature pages hereto (collectively,
the “Lenders”) and (c) BANK OF AMERICA, N.A., a national banking association
having a place of business at 100 Federal Street, Boston, Massachusetts 02110,
as a Lender and as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”).
      WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to that certain Second Amended and Restated Revolving Credit Agreement
dated as of June 2, 2006 (as amended and in effect from time to time, the
“Credit Agreement”) among the Borrower, the Lenders, the Administrative Agent,
Banc of America Securities LLC, as Lead Arranger and Sole Book Manager, Wachovia
Capital Markets LLC, as Co-Arranger and Syndication Agent and JPMorgan Chase
Bank, N.A., as Documentation Agent;
      WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement to reduce the Fixed Charge Coverage Ratio required for each Reference
Period as set forth in Section 9.1 thereof;
      WHEREAS, subject to the terms and conditions set forth herein, the
Required Lenders have agreed to so amend Section 9.1 of the Credit Agreement;
      NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
      §1. Defined Terms. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
      §2. Amendment to Credit Agreement. Subject to the satisfaction of the
condition precedent set forth in §4 hereof, Section 9.1 of the Credit Agreement
is hereby amended by deleting the text “3.00:1.00” therein and substituting the
text “2.25:1.00” in lieu thereof.
      §3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders as follows:
     (a) The representations and warranties of the Borrower contained in the
Credit Agreement, as amended hereby, (i) were true and correct in all material
respects when made, and (ii) continue to be true and correct in all material
respects on the date hereof, except to the extent such representations and
warranties by their terms are made solely as of a prior date.
      (b) The execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of all of its agreements and obligations under this
Amendment and the Credit Agreement and the other Loan Documents as amended
hereby (i) are within the authority of the Borrower, (ii) have

 



--------------------------------------------------------------------------------



 



been duly authorized by all necessary proceedings or actions by the Borrower,
(iii) do not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower is subject
or any judgment, order, writ, injunction, license or permit applicable to the
Borrower, and (iv) do not conflict with any provision of the charter, by-laws or
any agreement or other instrument binding upon the Borrower.
      (c) This Amendment, the Credit Agreement as amended hereby, and the other
Loan Documents to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms.
      (d) The Borrower has performed and complied in all material respects with
the terms and conditions of the Credit Agreement and the other Loan Documents
required to be performed or complied with by it prior to or at the time hereof,
and as of the date hereof, after giving effect to the provisions hereof, there
exists no Default or Event of Default.
      §4. Condition to Effectiveness. This Amendment shall be effective upon
receipt by the Administrative Agent of original counterpart signatures (or a
faxed copy thereof with originals to follow) to this Amendment, duly executed
and delivered by the Borrower and the Required Lenders.
     §5. Costs and Expenses. The Borrower acknowledges and agrees that the
reasonable costs and expenses incurred by the Administrative Agent (including
attorneys’ fees) in the preparation, negotiation and execution of this Amendment
and any other documents and instruments contemplated hereby are for the account
of the Borrower as provided in §15.2 of the Credit Agreement. The Borrower
agrees to pay to the Administrative Agent, on demand by the Administrative
Agent, all such reasonable costs and expenses.
      §6. Ratification, etc. Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents and all other documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects.
All references to the Credit Agreement in any of the Loan Documents or any
document, instrument or agreement related thereto shall hereafter refer to the
Credit Agreement as amended hereby.
      §7. Miscellaneous Provisions.
      (a) Except as otherwise expressly set forth herein, this Amendment shall
not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect any rights or remedies of the Administrative Agent or the
Lenders under the Credit Agreement or the other Loan Documents, nor alter,
modify, amend or in any way affect any of the terms, obligations or covenants
contained in the Credit Agreement or the Loan Documents. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and the
Credit Agreement shall be read and construed as one instrument. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to grant any similar or future amendment of
any of the terms and conditions of the Credit Agreement or the other Loan
Documents.
      (b) THIS AMENDMENT IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK
AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE
CONSTRUED IN ACCORDANCE WITH AND GOVEREND BY THE LAWS OF SAID STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO

 



--------------------------------------------------------------------------------



 



CONFLICTS OR CHOICE OF LAW).
      (c) This Amendment may be executed in any number of counterparts, but all
such counterparts shall together constitute but one instrument. In making proof
of this Agreement it shall not be necessary to produce or account for more than
one counterpart signed by each party hereto by and against which enforcement
hereof is sought. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
      (d) Headings or captions used in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
      (e) This Amendment shall constitute a “Loan Document” under the Credit
Agreement.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

            THE TIMBERLAND COMPANY, as Borrower
      By:   <Gregory M. Saltzberg>         Name:   Gregory M. Saltzberg       
Title:   Vice President and Treasurer     

            BANK OF AMERICA, N.A., as Administrative Agent
      By:   <J. Casey Cosgrove>         Name:   J. Casey Cosgrove       
Title:   Vice President        BANK OF AMERICA, N.A., as a Lender
      By:   <J. Casey Cosgrove>         Name:   J. Casey Cosgrove       
Title:   Vice President        OTHER LENDERS:

WACHOVIA BANK, N.A.
      By:   <Martha M. Winters>         Name:   Martha M. Winters       
Title:   Director        JPMORGAN CHASE BANK, N.A.
      By:   <Jules Panno>         Name:   Jules Panno        Title:   Vice
President        THE NORTHERN TRUST COMPANY
      By:   <Alex Nikolov>         Name:   Alex Nikolov        Title:   Second
Vice President     

 



--------------------------------------------------------------------------------



 



            INTESA SANPAOLO S.p.A.
      By:   <Renato Carducci>         Name:   Renato Carducci        Title:  
General Manager        INTESA SANPAOLO S.p.A.
      By:   <Luca Sacchi>         Name:   Luca Sacchi        Title:   Vice
President        HSBC BANK USA, N.A.
      By:   <Thomas Engels>         Name:   Thomas Engels        Title:   Vice
President        THE BANK OF NEW YORK
      By:   <David B. Wirl>         Name:   David B. Wirl        Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION
      By:   <Eric Cosgrove>         Name:   Eric Cosgrove        Title:  
Assistant Vice President        CITIZENS BANK MASSACHUSETTS
      By:   <Daniel Bernard>         Name:   Daniel Bernard        Title:  
Senior Vice President   

 